SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨Preliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to § 240.14a-12 HORIZON BANCORP (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: March 23, 2011 Dear Shareholder: You are cordially invited to attend the 2011 Annual Meeting of Shareholders of Horizon Bancorp to be held at the Clarion Inn, 5820 South Franklin Street, Michigan City, Indiana on Thursday, May 5, 2011, at 10:00 a.m. (local time; registration will begin at 9:30 a.m.). To ensure that a quorum will be represented at the meeting, we encourage you to vote promptly using one of the methods described in the Proxy Statement. Voting early will not limit your right to attend the meeting and vote in person. As in recent years, we are taking advantage of the Securities and Exchange Commission rules that allow us to furnish proxy materials to our shareholders by posting the materials on the Internet, and which allow us to provide our shareholders with the information they need, while lowering the cost of delivery and reducing the environmental impact of our Annual Meeting. Our proxy materials are posted at www.cfpproxy.com/5257. On March 23, 2011, we mailed a notice to our shareholders containing instructions on how to access our proxy materials online and on how to vote. The Notice of Annual Meeting and the Proxy Statement cover the business to come before the meeting, which will be the election of directors, an advisory (non-binding) vote to approve executive compensation and the ratification of the independent auditors. We urge you to read these materials carefully. The Annual Report for the year ending December 31, 2010 is posted on the Internet, and if you request printed versions of the proxy materials, a copy of the Annual Report will be enclosed with the Notice of Annual Meeting and Proxy Statement. We look forward to meeting our shareholders, and welcome the opportunity to discuss the business of your company with you. Craig M. Dwight Robert C. Dabagia President and Chief Executive Officer Chairman of the Board HORIZON BANCORP 515 Franklin Square Michigan City, Indiana 46360 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held on May 5, 2011 To Our Shareholders: The Annual Meeting of Shareholders of Horizon Bancorp (“Horizon”) will be held on Thursday, May 5, 2011, 10:00 a.m. (local time; registration will begin at 9:30 a.m.), at the Clarion Inn, 5820 South Franklin Street, Michigan City, Indiana. The Annual Meeting will be held for the following purposes: 1. Election of Directors: The election of three directors to serve three-year terms expiring in 2014. 2. Advisory Vote on Executive Compensation: The approval of a non-binding, advisory proposal on the compensation of Horizon’s executive officers described in this Proxy Statement. 3. Ratification of Auditors: The ratification of the appointment of BKD, LLP, as independent auditors for 2011. 4. Other Business: The transaction of such other business as may properly come before the meeting or any adjournment of the meeting. You can vote at the meeting or any adjournment of the meeting if you are a shareholder of record at the close of business on March 1, 2011. We urge you to read the Proxy Statement carefully so that you may be informed about the business to come before the meeting or any adjournment. This Notice of Annual Meeting and Proxy Statement are posted on the Internet at www.cfpproxy.com/5257. A copy of our Annual Report for the fiscal year ended December 31, 2010, also is posted on the Internet, and, if you request printed versions of the proxy materials, the Annual Report will be enclosed with this Notice of Annual Meeting and Proxy Statement. By Order of the Board of Directors James D. Neff Secretary Michigan City, Indiana March 23, 2011 As shareholders of Horizon, your vote is important. Whether or not you plan to be present in person at the Annual Meeting, it is important that your shares are represented. Please vote as soon as possible. HORIZON BANCORP PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS May 5, 2011 Information About Proxy Materials Why am I receiving these materials? The Board of Directors of Horizon Bancorp, an Indiana corporation, is soliciting proxies to be voted at the Annual Meeting of Shareholders to be held on Thursday, May 5, 2011, at 10:00 a.m. (local time). The meeting will be held at the Clarion Inn, 5820 South Franklin Street, Michigan City, Indiana. Our Board of Directors has made these materials available to you on the Internet, or, upon your request, has delivered printed versions of these materials to you by mail. We mailed our Notice of Internet Availability of Proxy Materials to our shareholders on March 23, 2011. What is included in these materials? These materials include: · Our Proxy Statement for the Annual Meeting; and · Our 2010 Annual Report, which includes our audited consolidated financial statements. If you requested a paper copy of these materials by mail, a proxy card also was included. Why did I receive a one-page notice in the mail regarding the Internet availability of proxy materials instead of a full set of proxy materials? Pursuant to rules adopted by the Securities and Exchange Commission, we have elected to provide access to our proxy materials over the Internet. Accordingly, we sent our shareholders a Notice of Internet Availability of Proxy Materials. All shareholders receiving the notice have the ability to access the proxy materials over the Internet and to request a paper copy of the proxy materials. Instructions on how to access the proxy materials over the Internet or to request a paper copy may be found in the notice. In addition, the notice contains instructions on how shareholders may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. How can I get electronic access to the proxy materials? The notice provides you with instructions regarding how to view our proxy materials for the Annual Meeting on the Internet. Choosing to receive your future proxy materials by email will save us the cost of printing and mailing documents to you and will reduce the impact of our annual shareholders’ meetings on the environment. If you choose to receive future proxy materials by email, you will receive an email next year with instructions containing a link to those materials and a link to the proxy voting site. Your election to receive proxy materials by email will remain in effect until you terminate it. Items of Business What will the shareholders vote on at the Annual Meeting? Shareholders will vote on the following three proposals: · The election of three directors to serve three-year terms; · The approval of a non-binding, advisory proposal on the compensation of Horizon’s executive officers described in this Proxy Statement; and · The ratification of the appointment of BKD, LLP, as independent auditors for 2011. Will there be any other items of business on which to vote? Management is not aware of any other matters to be presented at the meeting other than those mentioned above and has not received notice from any shareholders requesting that other matters be considered. Voting Information Who can vote at the Annual Meeting? Shareholders of record of Horizon Common Shares as of the close of business on March 1, 2011, the record date, may vote at the Annual Meeting. On the record date, Horizon had 3,300,659 Common Shares outstanding and also had 18,750 shares of Series A Fixed Rate Cumulative Perpetual Preferred Stock outstanding. Each Common Share is entitled to one vote on each matter to be voted on at the Annual Meeting. How do I vote my shares? There are three ways to vote by proxy prior to the Annual Meeting: By Telephone: Shareholders located in the United States can vote by telephone by calling 1-866-874-4877 and following the instructions in the notice; By Internet: You can vote over the Internet at www.proxyvote.com/hbnc by following the instructions in the notice; or By Mail: You can vote by signing, dating and mailing the proxy card sent to you by mail. We encourage you to vote over the Internet, by telephone or by mailing the proxy card even if you plan to attend the meeting. All proxies properly submitted in time to be counted at the Annual Meeting will be voted in accordance with the instructions contained in the proxy. If you submit a proxy without voting instructions, the proxies named in the proxy will vote on your behalf for each matter described below in accordance with the recommendations of the Board of Directors on Proposals 1, 2 and 3 as set forth in this Proxy Statement and on any other matters in accordance with their best judgment. If you have shares held by a broker or other nominee, you may instruct the broker or other nominee to vote your shares by following the instructions the broker or other nominee provides to you. Proxies solicited by this Proxy Statement may be exercised only at the Annual Meeting and any adjournment and will not be used for any other meeting. Can I vote my shares in person at the meeting? If you are a shareholder of record as of March 1, 2011, you may vote your shares in person at the meeting. If your shares are held by a broker or other nominee, you must obtain a proxy from the broker or nominee giving you the right to vote the shares at the meeting. Can I change my vote after I have voted by telephone, online or mailed my proxy card? You may change your vote at any time prior to the vote at the Annual Meeting. If you are the shareholder of record, you may change your vote by granting a new proxy bearing a later date (which automatically revokes the earlier proxy), by providing a written notice of revocation to Horizon’s Secretary (James D. Neff, 515 Franklin Square, Michigan City, Indiana 46360), or by voting in person at the Annual Meeting. 2 What constitutes a quorum? A majority of the outstanding Common Shares, present or represented by proxy, constitutes a quorum for the Annual Meeting. As of March 1, 2011, the record date, 3,300,659 Common Shares were issued and outstanding. How many votes are required for the election of directors and the other proposals? The following votes will be required to approve the proposals: · Directors will be elected by a plurality of the votes cast (Proposal 1). · The advisory vote on executive compensation (Proposal 2) and the ratification of the independent auditors (Proposal 3) require for approval that more votes be cast in favor of the proposal than against the proposal. Abstentions and “broker non-votes” (described below) are counted for purposes of determining the presence or absence of a quorum but are not considered votes cast. Instructions to withhold authority will result in a nominee for director in Proposal 1 (Election of Directors) receiving fewer votes but will not count as votes “against” the nominee. Neither abstentions nor broker non-votes will affect whether more votes have been cast for than against Proposal 2 (Advisory Vote on Executive Compensation) and Proposal 3 (Ratification of Independent Auditors). What is a “broker non-vote”? A “broker non-vote” occurs when a broker submits a proxy that does not indicate a vote on a proposal because the broker has not received instructions from the beneficial owners on how to vote on such proposal and the broker does not have discretionary authority to vote in the absence of instructions. Brokers generally have the authority to vote, even though they have not received instructions, on matters that are considered “routine,” such as the ratification of auditors. To avoid a broker non-vote of your shares on the election of directors and the advisory vote on executive compensation, which are non-routine matters, you must provide voting instructions to your broker or other nominee. Who pays the cost of this proxy solicitation? Horizon pays the cost of soliciting proxies. Upon request, Horizon will reimburse brokers, dealers, banks, trustees and other fiduciaries for the reasonable expenses they incur in forwarding proxy materials to beneficial owners of the Common Shares. In addition to sending the Notice of Internet Availability of Proxy Materials and requested proxy materials by mail, proxies may be solicited personally or by telephone or facsimile or electronic mail, by certain directors, officers and employees of Horizon, Horizon Bank, N.A., and their subsidiaries, who will not be specially compensated for such solicitation. Proposal 1 Election of Directors The first matter to be acted upon at the Annual Meeting is the election of directors. Horizon’s Board of Directors currently consists of eleven members. As required by Horizon’s Amended and Restated Articles of Incorporation, the Board is divided into three classes of equal or near-equal size and the members of one class of directors are elected to serve three-year terms at each Annual Meeting. Director Qualifications and Diversity Horizon is a community bank that operates in a heavily regulated industry and relies on its Board of Directors for local knowledge and business acumen. Horizon believes our Board should be composed of individuals with business or academic experience that impact our business and the local community. In addition, Horizon’s Directors are expected to meet the standards outlined below. We believe that all of our current Board members possess the professional and personal qualifications necessary for effective board service, and we have highlighted particularly noteworthy attributes for each Board member in the 3 individual biographies below. In addition, several of our Board members have numerous years of service on our Board and have served through multiple economic cycles. We believe this experience has provided them with significant and valuable understanding of our business, the regulatory requirements and the industry in which we compete. Horizon’s Directors have considerable professional and business acumen, are well educated and engaged in the local communities served by Horizon. Five members of Horizon’s Board of Directors qualify as “audit committee financial experts,” which is a considerable number for a company of our size. Horizon’s directors actively participate in continuing education, with each director completing 100% of their 2010 assigned educational programs. In addition, several directors attended outside training programs in the areas of audit, compensation and regulatory compliance. Horizon’s Board of Directors believes that the Board, as a whole, should have a diverse range of characteristics and skills to function at an optimal level in exercising its oversight. The Board’s Nominating Committee is authorized by Horizon’s Bylaws to select Horizon’s nominees to serve as directors. The Nominating Committee Charter requires the Committee, before it selects a nominee for election or re-election or recommends a director to fill a vacancy, to review and evaluate: · the nominee’s qualifications, including judgment, skill, capability, ability to serve, conflicts of interest, business experience, the interplay of the candidate’s experience with that of the other Board members, the extent to which a candidate would be a desirable addition to the Board and any committee of the Board; · if applicable to the nominee, whether the nominee would be deemed “independent” under marketplace rules of the NASDAQ Stock Market and SEC regulations; · whether the nominee is qualified and likely to remain qualified to serve under Horizon’s Bylaws; and · such other factors the Committee deems relevant. The Nominating Committee’s Charter also provides that in determining whether to select incumbent directors for re-election to the Board, the Committee must consider the director’s past participation and contribution to the Board. The Nominating Committee applies a broad concept of diversity, which includes all of the criteria listed in the Nominating Committee Charter together with other factors such as the nominee’s age, leadership abilities, continuous learning and the location of the nominee’s residence and place of business. Although Horizon does not have a diversity policy, when the Nominating Committee seeks new director candidates to add to the Board or to replace directors who have resigned or recommends the re-election of incumbent directors, the Nominating Committee selects director nominees on the basis of all of these criteria with the goal of finding the best qualified person to meet Horizon’s needs. With respect to geographic diversity, the Nominating Committee considers whether current directors and nominees reside and/or have a place of business in the cities and counties in which Horizon Bank, N.A. (the “Bank”), Horizon’s wholly owned subsidiary, has branches and in which the Bank is considering to locate future branches. Each of Horizon’s current directors lives and works (unless retired) in the markets served by Horizon. With respect to skill set diversity, the Nominating Committee seeks to have directors and nominees with not only experience and expertise related to banking but also in a broad range of other professions. The Board currently consists of members with expertise in health care, manufacturing, academia, agriculture, accounting, law, finance, collections, receivable management, real estate sales, real estate development, construction management and architecture. The Nominating Committee also considers the age of director nominees and current directors. Horizon’s Bylaws provide that a nominee who is not currently serving on the Board must not have reached his or her sixtieth birthday on the date of the shareholder meeting at which the nomination will be considered or 4 on the date the nominee is elected to fill a board vacancy. The Bylaws also specify that directors may continue to serve until the end of the year in which they reach their seventy-fifth birthday. Nominees The terms of Craig M. Dwight, James B. Dworkin and Daniel F. Hopp will end at the Annual Meeting. The Board of Directors has nominated each of them to serve additional three-year terms as members of the Class of 2014. Information on the nominees and the other members of the Board of Directors is provided below. The Board of Directors unanimously recommends that the shareholders vote “FOR” the election of the three nominees (Item 1 on the Proxy Card) Members of the Board of Directors The following table presents biographical information on all of the directors, including the three nominees, and information regarding the director’s experiences, qualifications, attributes or skills that have caused the Nominating Committee and the Board to determine that the director should continue to serve on Horizon’s Board. All of the directors of Horizon also serve as directors of the Bank. Name Age Business Experience and Service as a Director Class of 2014 Craig M. Dwight 54 Mr. Dwight has served as the Chief Executive Officer of Horizon and the Bank since July 1, 2001, and as the President and Chief Administrative Officer of Horizon and as the Chairman and Chief Executive Officer of the Bank since December 1998. He has served on Horizon’s Board of Directors and the Board of Directors of the Bank since 1998. He has thirty-one years of banking experience, including experience as a commercial loan officer and as a chief executive officer. He has a business degree with a concentration in accounting. Mr. Dwight has extensive knowledge and experience in banking, credit underwriting, balance sheet management, liquidity management, finance, accounting and banking rules and regulations. In addition, Mr. Dwight has considerable knowledge of the local business, municipal and not-for-profit communities. Mr. Dwight has served in leadership roles with a considerable number of local not-for-profit organizations, including leading several fund raising campaigns. Mr. Dwight’s intimate knowledge of Horizon’s business and his leadership during this recent economic recession and ability to look for new opportunities for Horizon makes him a valuable member of Horizon’s Board of Directors. James B. Dworkin 62 Mr. Dworkin is the Chancellor of Purdue University North Central. He has over thirty years of experience in education and has a business school background and a Ph.D. in Industrial Relations. He has served on Horizon’s Board of Directors since 2003 and on the Board of Directors of the Bank since 2002. Mr. Dworkin has extensive knowledge and experience in academia, negotiations, business administration, and management of a large organization. In addition, Mr. Dworkin has considerable knowledge of local business and not-for-profit organizations. Mr. Dworkin regularly shares his local and national insights with the Board and Senior Management. In addition, due to his extensive knowledge of the local community, he provides considerable insight into current local events. Mr. Dworkin’s community knowledge, ability to work with others and consensus building abilities are valuable contributions to Horizon’s Board of Directors. 5 Name Age Business Experience and Service as a Director Daniel F. Hopp 63 Mr. Hopp is Senior Vice President, Corporate Affairs, and General Counsel of Whirlpool Corporation, which is a Fortune 500 company and located within Horizon’s market area. He has a law degree and has over twenty-five years experience working with a publicly traded corporation. He has served on Horizon’s Board of Directors since 2005 and on the Board of Directors of the Bank since 2004. Mr. Hopp has extensive knowledge and experience in manufacturing, management of a large and complex organization, corporate law and the rules and regulations applicable to large publicly traded companies. Mr. Hopp’s educational and professional background is rarely found on a community bank board. In addition, Mr. Hopp is very active in the local not-for-profit community. At Horizon’s Board meetings, Mr. Hopp regularly provides invaluable insights based on his professional and educational experiences, and he has the ability to look at complex problems from a different perspective. Mr. Hopp is a valuable member of Horizon’s Board of Directors. Class of 2013 Susan D. Aaron 56 Ms. Aaron is the President and Chief Executive Officer of Vision Financial Services, Inc., LaPorte, Indiana, an accounts receivable management business in which she has more than thirty years experience. She has served on Horizon’s Board of Directors since 1995 and on the Board of Directors of the Bank since 1993. Ms. Aaron has a degree in finance and an M.B.A. and qualifies as an audit committee financial expert under SEC rules. Ms. Aaron possesses particular knowledge and experience in accounts receivable management, collection services and their related rules and regulations, finance, accounting, management and local market knowledge as it relates to the small business community and not-for-profit organizations. Ms. Aaron’s extensive experience provides significant insight and expertise to our Board, particularly as they apply to commercial lending, accounts receivable management and knowledge of the local community. Charley E. Gillispie 63 Mr. Gillispie is Vice President of Administration and Finance at Valparaiso University. He is a registered CPA with over thirty-five years of accounting experience. He has an undergraduate degree in business administration and an M.B.A. with an emphasis in accounting. He has served on Horizon’s Board of Directors since 2001 and on the Board of Directors of the Bank since 2000. Mr. Gillispie qualifies as an audit committee financial expert under SEC rules. Mr. Gillispie possesses particular knowledge and experience in finance, audit, accounting, administration, investment management and local market knowledge as it relates to small business and not-for-profit organizations. Mr. Gillispie’s extensive bank audit, accounting, investment and administration experience provides Horizon considerable expertise and insight into these areas. In addition, Mr. Gillispie has attended outside continuing director educational programs with a focus on audit. Mr. Gillispie has used his professional experiences and knowledge to provide good oversight of Horizon’s audit and asset liability committees. 6 Name Age Business Experience and Service as a Director Larry N. Middleton 58 Mr. Middleton is a real estate broker and the President of Century 21 Middleton Co., Inc. in Michigan City, Indiana. He has a background in marketing and sales. He has served on Horizon’s Board of Directors since 1995 and on the Board of Directors of the Bank since 1993. Mr. Middleton possesses particular knowledge and experience in sales management, the local real estate market and real estate rules and regulations that strengthen the Board’s collective qualifications, skills and experiences as it relates to real estate. Given the current distressed real estate market Mr. Middleton’s local knowledge and insight is extremely valuable to Horizon. Robert E. Swinehart 68 Mr. Swinehart is the retired President and Chief Operating Officer of Emerson Power Transmission Corp. He has an M.B.A. His business responsibilities included budgeting, financial reporting and supply chain management, and he has held leadership roles in an industry trade association and in a number of community organizations. He has served on Horizon’s Board of Directors since 1998 and on the Board of Directors of the Bank since 1996. Mr. Swinehart qualifies as an audit committee financial expert under SEC rules. Mr. Swinehart’s extensive knowledge and experience in manufacturing, supply chain management, finance and accounting has provided considerable strength to Horizon’s Board of Directors. Mr. Swinehart’s management experience in a large and complex organization has provided Horizon with important professional contacts and insight into managing larger organizations. In addition, Mr. Swinehart has attended outside director continuing education and has shared his educational experience with the other board members. Class of 2012 Lawrence E. Burnell 56 Mr. Burnell is the Chief Operating Officer and Chief Financial Officer of White Lodging Services Corporation, a national hotel management and development company. He has over thirty years of financial management experience. He has served on Horizon’s Board of Directors since 2009 and on the Board of Directors of the Bank since September 2007. Mr. Burnell qualifies as an audit committee financial expert under SEC rules. Mr. Burnell has extensive experience and knowledge in real estate development, trends in commercial real estate values, management of a large and complex service organization, finance and accounting. Mr. Burnell’s extensive commercial real estate background provides Horizon’s Loan Committee with important insight into this industry, which is especially valuable during the current recession. In addition, Mr. Burnell’s extensive accounting, management and service industry experience provides an important perspective to Horizon’s Board of Directors. Robert C. Dabagia 72 Mr. Dabagia has served as the Chairman of Horizon since 1998. He has fifty years of banking experience, including thirty-three years as an executive officer. He served as Chief Executive Officer of Horizon and the Bank until July 1, 2001. He has served on Horizon’s Board of Directors since 1980. Mr. Dabagia has extensive knowledge and experience in banking, trust and investment management, audit, balance sheet management, credit underwriting, bank regulations, and finance. Mr. Dabagia’s extensive banking, trust and executive management experience provides the Board an important historical perspective on the industry and economic cycles. In addition, Mr. Dabagia provides considerable insight on the importance of shareholder value and regulatory compliance. 7 Name Age Business Experience and Service as a Director Peter L. Pairitz 55 Mr. Pairitz is a business developer who focuses on consulting with small business owners regarding all aspects of business ownership, including financing alternatives, and he has management responsibilities for several types of businesses. He is a CPA with experience in auditing financial institutions with a public accounting firm. He has served on Horizon’s Board of Directors since 2001 and on the Board of Directors of the Bank since 2000. Mr. Pairitz qualifies as an audit committee financial expert under SEC rules. Mr. Pairitz has extensive knowledge and experience in finance, accounting, audit, manufacturing, real estate development and of the local business community. Mr. Pairitz’s business experiences, local knowledge and attention to detail are very important to Horizon’s Board of Directors. In addition, Mr. Pairitz has continued his outside board education in the areas of credit and compensation trends and has shared his knowledge and experience with the Loan and Compensation Committees of the Board. Spero W. Valavanis 58 Mr. Valavanis is an architect and the President of Design Organization, Inc., an architecture and interior design firm. He has served on Horizon’s Board of Directors since 2000 and on the Board of Directors of the Bank since 1998. Mr. Valavanis has extensive knowledge and experience in architecture, design, construction management and of the local business, municipal and not-for-profit communities. Mr. Valavanis has continued his director education with a focus on asset and liability management. Mr. Valavanis’s professional background, local market knowledge and community involvement are important contributions to Horizon’s Board of Directors. Each of the nominees has agreed to serve for the term for which he has been nominated. It is intended that the proxies solicited by the Board of Directors will be voted for the nominees named above. If any nominee is unable to stand for election, the Board of Directors may designate a substitute nominee or adopt a resolution reducing the number of members on the Board. If a substitute nominee is designated, Common Shares represented by proxy will be voted for the substituted nominee. Corporate Governance Director Independence Annually Horizon’s Board of Directors considers the independence of each of the directors under the listing standards of the NASDAQ Stock Exchange. In determining independence, the Board considers, among other things, current or previous employment relationships as well as material transactions and relationships between Horizon or the Bank and the directors, members of their immediate family and entities in which the directors have a significant interest. The purpose of this review is to determine whether any relationships or transactions exist or have occurred that are inconsistent with a determination that the director is independent. The Board of Directors has determined that nine of the eleven members of the Board, including two of the three nominees, qualify as independent directors under the rules of the Securities and Exchange Commission and the NASDAQ Listing Standards. As Chief Executive Officer, Mr. Dwight does not qualify as an independent director. Mr. Dabagia also does not qualify as independent under the NASDAQ listing standards since he is considered an employee of Horizon. The independent directors are Susan D. Aaron, Lawrence E. Burnell, James B. Dworkin, Charley E. Gillispie, Daniel F. Hopp, Larry N. Middleton, Peter L. Pairitz, Robert E. Swinehart and Spero W. Valavanis. Members of the Audit, Compensation and Nominating Committee must meet all applicable independence tests of the NASDAQ Stock Exchange and Securities and Exchange Commission. 8 Board Leadership Structure Horizon’s Board of Directors believes that each business is unique, and therefore, Board leadership structure should vary depending upon each company’s circumstances and needs. Horizon’s Board believes its current leadership structure serves the Company well because it divides certain oversight and decision making duties between a separate Chief Executive Officer and Chairman and among various Board committees. The positions of Chief Executive Officer and Chairman of the Board are held by different individuals: Mr. Dwight serves as Chief Executive Officer and President, and Mr. Dabagia serves as Chairman. The Chief Executive Officer is responsible for determining the strategic direction and the day-to-day leadership of Horizon. The Chairman approves the agenda for and presides over Board meetings. The current Chairman is the former Chief Executive Officer of Horizon, so he understands the responsibilities of the Chief Executive Officer position. He also understands the role of the Board, having served as a director since 1980. In addition, the Chairman, who has not been active in the day-to-day operations of Horizon since 2001, receives total compensation of less than $100,000 and receives no health and welfare benefits. This, combined with his stock ownership, provides the Chairman with a unique perspective that we view as independent, even though he does not meet the NASDAQ definitions for independence. The separation of the roles of Chief Executive Officer and Chairman and the independence of nine of the eleven board members helps ensure significant independent oversight of management. All of the directors on the Board, other than the Chief Executive Officer and Chairman, qualify as independent under the NASDAQ rules. The key standing committees−the Audit Committee, the Compensation Committee and the Nominating Committee−are comprised entirely of independent directors and provide independent oversight of management. In addition, the Board meets in executive session without the presence of the Chief Executive Officer and the Board’s key standing committees regularly meet in executive sessions without the presence of either the Chief Executive Officer or Chairman. Communications with Directors Shareholders may communicate directly to the Board of Directions or individual members of the Board of Directors in writing by sending a letter to the Board at: Horizon Bancorp Board of Directors, 515 Franklin Square, Michigan City, Indiana 46360. All communications directed to the Board of Directors will be transmitted to the Chairman of the Board of Directors or other director identified in the communication without any editing or screening. Shareholders also may communicate concerns, suggestions or questions to any member of the Board of Directors or member of senior management by logging onto the www.ethicspoint.com website from any computer at any time or by calling the toll-free hotline number, 866-294-4694. Ethicspoint is a worldwide, confidential and anonymous web and telephone reporting system that allows shareholders, customers, vendors and employees the ability to report concerns, as well as pose questions and suggestions confidentially and anonymously. Ethicspoint is fully compliant with reporting requirements such as those mandated by the Sarbanes-Oxley Act, Section 301. All communications received through Ethicspoint, either by web or telephone, are transmitted directly to the Chairperson of the Board’s Audit Committee and designated members of senior management, without editing or screening. Code of Ethics Horizon’s Code of Ethics for Executive Officers and Directors supplements the Horizon Bancorp and Horizon Bank, N.A. Advisor Code of Conduct and Ethics applicable to all employees, including officers. Horizon’s Code of Ethics for Executive Officers and Directors is available on our website at www.accesshorizon.com in the section headed “Investor Relations” under the caption “Corporate Governance.” 9 Director Nomination Procedures Horizon’s Bylaws provide that any of the following may nominate director candidates: the Board of Directors, a nominating committee of the Board, any person appointed and authorized by the Board to make nominations, or any shareholder entitled to vote for the election of directors who has complied with the notice procedures specified in the Bylaws. Horizon’s Bylaws provide that nominations by shareholders must be made in writing and must be received at Horizon’s principal executive office not fewer than 120 days in advance of the date the Proxy Statement was released to shareholders in connection with the previous year’s Annual Meeting. Shareholder nominations must include the detailed information about the nominee required by the Bylaws and also must comply with the other requirements set forth in the Bylaws. The Nominating Committee does not have a separate policy for considering director candidates recommended by shareholders because the director nomination procedures are set forth in Horizon’s Bylaws. Horizon’s Bylaws provide that the chair of the Annual Meeting may, in his or her discretion, disregard nominations that are not made in accordance with the Bylaws and may instruct the tellers to disregard all votes cast for any such nominee. A complete copy of the applicable provisions of Horizon’s Bylaws is available to shareholders without charge upon request to the Secretary. Meetings of the Board of Directors and Committees Horizon’s Board of Directors held eleven meetings during 2010, and each director attended 75% or more of the total number of meetings of the Board and the committees upon which he or she served. Horizon and its subsidiaries have joint standing committees. These committees include the Audit Committee, the Compensation Committee and the Nominating Committee. Executive sessions of the independent directors are held at least four times a year. Although Horizon does not have a policy regarding the attendance of directors at the Annual Meeting of Shareholders, Horizon encourages directors to attend the Annual Meeting. Ten of the eleven members of the Board of Directors attended the 2010 Annual Meeting. Nominating Committee The members of the Nominating Committee are appointed by the Board of Directors in May of each year. The members of the Nominating Committee for 2010/11 are Mr. Pairitz, who serves as Chairperson, and Mr. Hopp and Mr. Swinehart. In addition, Ms. Aaron serves as an alternate member of the Nominating Committee to provide additional expertise and support as needed. All of the members of the Nominating Committee qualify as independent directors under the rules applicable to NASDAQ-listed companies. The Nominating Committee met three times during 2010. The responsibilities of the Nominating Committee of the Board of Directors include selecting the individuals to be nominated for membership on the Board of Directors and overseeing the annual self-evaluations by the Board and its committees. The Nominating Committee selects a slate of nominees and then recommends those nominees to the Board of Directors. The entire Board of Directors determines who the nominees will be. The Nominating Committee and the Board select nominees who meet the qualifications set forth in Horizon’s Bylaws and the applicable independence requirements under the SEC and NASDAQ rules. The Nominating Committee Charter was amended on January 18, 2011, and is posted on our website at www.accesshorizon.com in the section headed “Investor Relations” under the caption “Corporate Governance.” Audit Committee Audit Committee members serve one-year terms and are appointed at the Annual Meeting of Directors in May of each year. The Audit Committee members for 2010/2011 are Mr. Gillispie, who serves as Chairperson, Mr. Dworkin and Mr. Middleton. In addition, Mr. Swinehart serves as an alternate member of the Audit Committee. The alternate member provides additional Committee expertise and support as 10 needed. The Audit Committee met five times in 2010. The purpose of the Audit Committee is to assist the Boards of Directors of Horizon and the Bank in fulfilling their statutory and fiduciary responsibilities with respect to examinations of Horizon, the Bank and their affiliates and the monitoring of accounting, auditing and financial reporting practices. The Audit Committee reviews the internal audit procedure of Horizon and the Bank and recommends to the Boards of Directors the engagement of outside and internal auditing firms. Horizon’s Board of Directors has determined that directors Charley E. Gillispie and Robert E. Swinehart qualify as “audit committee financial experts” as defined by the SEC rules. Mr. Gillispie has a Bachelor of Arts degree in Business Administration and an M.B.A. in accounting, and is a registered certified public accountant and has seventeen years of public accounting experience. Mr. Swinehart has an M.B.A. and his experience includes serving with companies in the positions of controller, president and chief operating officer and having responsibility for financial reporting and analysis. All of the members of the Audit Committee, including Mr. Gillispie, qualify as independent directors as defined by the SEC rules and NASDAQ listing standards. The Board of Directors adopted a written charter for the Audit Committee in 2001. The charter was most recently revised on November 19, 2010, and is posted on our website at www.accesshorizon.com in the section headed “Investor Relations” under the caption “Corporate Governance.” Compensation Committee Compensation Committee members serve one-year terms and are appointed at the Annual Meeting of Directors in May of each year. The members of the Compensation Committee for 2010/2011 are Mr. Pairitz, who serves as Chairperson, and Mr. Hopp and Mr. Swinehart. Ms. Aaron serves as an alternate to the Committee to provide additional expertise and support as needed. All of the members of the Compensation Committee qualify as independent directors under the NASDAQ rules. The Compensation Committee met eight times in 2010. The Committee reviews all salary and employee benefit issues relating to employees and directors of Horizon, the Bank and their affiliates. The Compensation Committee has adopted a charter, which was amended on January 18, 2011, and which is posted on our website at www.accesshorizon.com in the section headed “Investor Relations” under the caption “Corporate Governance.” Compensation Committee Interlocks and Insider Participation All of the members of the Compensation Committee are independent and no member of the Compensation Committee has served as an officer or employee of Horizon, the Bank or any of our other subsidiaries. None of the members of the Compensation Committee serves as an executive officer of another entity at which one of our executive officers serves as a member of the Board of Directors. No member of the Compensation Committee has had any relationship with Horizon requiring disclosure under Item 404 of SEC Regulation S-K, which requires the disclosure of certain related person transactions. Compensation Consultants The Compensation Committee has the authority under its charter to retain outside consultants to provide assistance. In accordance with this authority, the Compensation Committee has engaged Frederic W. Cook & Co., Inc. (“Cook & Co.”) in recent years. A primary function of the consultant is to provide market data to the Committee concerning compensation of comparable companies in order to assist the Committee in determining whether the compensation system is a reasonable and appropriate means to achieve Horizon’s business objectives. At least every three years, the Compensation Committee engages a compensation consultant to conduct a review of executive compensation. During 2010, the Compensation Committee engaged Cook & Co. to assist in the review of the reasonableness of total compensation for the Chief Executive Officer, Chief 11 Financial Officer and other top officers of Horizon. The Compensation Committee had also engaged Cook & Co. in 2009, 2007, 2005, 2003 and 2002 to conduct a review of executive and equity compensation. The Cook & Co.’s reviews are used to augment other data obtained annually in determining the reasonableness of executive compensation. The Cook & Co. reviews are more extensive and include peer comparison of cash, short-term compensation and long-term compensation. Cook & Co.’s 2010 and 2009 reports provided the Compensation Committee with an updated competitive survey and the Compensation Committee relied primarily on these surveys in reaching its decisions on 2011 compensation and to compare the reasonableness of 2010’s total compensation for the named executive officers. Cook & Co. provides no other services to Horizon. In addition, Cook & Co.’s 2010 and 2009 reports reviewed long-term equity compensation awards to named executive officers in comparison with peer data and acceptable banking practices. Based on this review, the Compensation Committee determined that Horizon’s long-term historical equity compensation awards were reasonable when compared with peer and general banking practices; however, Cook & Co. determined that the number of shares available under Horizon’s 2003 Omnibus Equity Incentive Plan is considerably below peer median. As a consequence of Cook & Co’s finding, at the 2010 Annual Meeting the Company’s shareholders voted upon and approved the addition of 175,000 Common Shares to the number of shares available under the 2003 Omnibus Equity Incentive Plan. Performance Reviews The Compensation Committee conducts an annual review of the performance of Horizon’s President, who also serves as the Chief Executive Officer. In addition, the Compensation Committee, with input from the Chief Executive Officer, reviews the performance of Horizon’s other executive officers. In conducting its review, the Compensation Committee considers a variety of performance factors in analyzing the compensation of each of these executive officers. These factors generally include traditional financial results, positioning Horizon for future success and enterprise risk management. The financial services business is complex and is undergoing changes that generate uncertainties about future events. The Chief Executive Officer must provide guidance and leadership in nearly all aspects of this dynamic enterprise. In the process, however, he is not expected to work alone. The performance evaluation recognizes that programs initiated at the top level of an organization are not, and should not be expected to be, “quick fixes.” These programs are generally long-term in nature, bringing benefits to Horizon over many years. For those reasons, the Compensation Committee also focuses on the following issues in determining performance levels for the Chief Executive Officer: · Strategic Leadership: Strategic leadership entails development of appropriate strategies for Horizon and the ability to gain support for those strategies. · Enterprise Guardianship: Enterprise guardianship requires the Chief Executive Officer to set the tone in such matters as Horizon’s reputation, ethics, legal compliance, customer relations, employee relations and ensuring results. · Risk Management: Risk management requires the Chief Executive Officer to maintain a strong risk management culture, to provide oversight of key risks including financial reporting, reputation, asset quality, compliance with all banking rules and regulations and to assure proper maintenance of good internal controls and processes. · Board Relationship: Board relationship requires the Chief Executive Officer to work collaboratively with Board members and committees, communicate information in a timely manner to ensure full and informed consent about matters of corporate governance and provide complete transparency to the Board. · Financial Results: Financial results focus on the overall financial health of Horizon and ability to achieve financial goals. 12 · Talent, Retention & Training: The Chief Executive Officer is required to recruit, attract and retain an exceptional leadership team in order to effectively run the organization today and in the future. In addition, continuous organizational learning is a key focal point for the Chief Executive Officer and ongoing training is vital to Horizon’s continued success. In conducting the Chief Executive Officer’s performance review for 2010, the Compensation Committee obtained input from all members of the Board. A significant portion of management compensation, including that of the Chief Executive Officer and the other executive officers, is performance related. Risk Management and Compensation Policies and Practices Horizon monitors its incentive and commission based compensation plans through an incentive compensation and commission plan matrix that provides a schedule of all plans, associated risks and how the risks are mitigated. This matrix is reviewed by the Compensation Committee in a private session with Horizon’s Chief Risk Officer. Horizon’s incentive compensation plans minimize undue risk taking through plan design, incentive compensation caps and Compensation Committee oversight. Plan design provides the Compensation Committee with the ability to change, modify or cancel any incentive compensation plan at the Committee’s sole discretion. In addition, all material incentive compensation payouts, excluding commissions paid to mortgage loan originators, are subject to Horizon’s achievement of minimum cash flow coverage to cover dividends and fixed costs at the holding company and individual employee performance that is satisfactory to Horizon. Horizon has reviewed its compensation policies and practices for all employees, including executive officers, and has determined that those policies and practices are reasonable and unlikely to have a material adverse effect on Horizon. Horizon believes that the design and oversight of its compensation plans help ensure that the plans do not encourage excessive risk taking. As a participant in the TARP Capital Purchase Program established under the Emergency Economic Stabilization Act of 2008 (“EESA”), Horizon is subject to certain requirements and restrictions on employee compensation. EESA, as amended by the American Recovery and Reinvestment Act of 2009 (the “ARRA”), includes requirements that the TARP Capital Purchase Program participant’s compensation committee review, with the senior risk officer, the compensation plans for senior executive officers to ensure that those plans do not encourage the executive officers to take unnecessary and excessive risks that could threaten the value of the participating company and to make all reasonable efforts to limit unnecessary risks that the plans pose to the company. TARP Capital Purchase Program participants also are required to review all other employee compensation plans to eliminate any features of those plans that would encourage the manipulation of the participating company’s reported earnings to enhance employee compensation. (For more information on the TARP Capital Purchase Program requirements and restrictions, see the discussion under the caption “TARP Capital Purchase Program Executive Compensation Restrictions” in the “Compensation Discussion and Analysis” section below.) The Securities and Exchange Commission recently adopted new rules that require public companies to perform a similar compensation risk assessment for all employees and to disclose in their proxy statements whether a company’s compensation policies and practices create risks that are reasonably likely to have a material adverse effect on the company. In March 2010, Horizon’s Compensation Committee met with Horizon’s Chief Risk Officer and Horizon’s Chief Compliance Officer. The Compensation Committee members and the Chief Risk Officer determined whether the risks Horizon faces could threaten its value, and they identified the features of Horizon’s executive compensation program that could induce the named executive officers to take those risks. These discussions were held in a private session without the presence of any executive officer. The committee members identified several risks that could threaten Horizon’s value. These risks include the following. · Liquidity – ability to meet funding obligations 13 · Credit – asset quality · Interest rate risk – risk related to movement in interest rates · Operation, including Information Technology · Compliance risk · Risk associated with local, regional and national economy The Compensation Committee members also conducted a risk assessment of Horizon’s 2010 incentive compensation plans for its named executive officers. The purpose of this review was to assure the Compensation Committee and the Board of Directors that the named executive officers are not being incentivized to take undue risks and for the Compensation Committee and the Board of Directors to take the action needed, if any, to mitigate undue risk taking. The risks the Compensation Committee and other Board committees considered and details of their analyses and conclusions are discussed below in the relevant contexts in the Compensation Discussion and Analysis. The Compensation Committee also met with Horizon’s Chief Risk Officer in September 2010 for the purpose of reviewing all employee incentive compensation plans, the risks associated with each plan and efforts employed by Horizon to mitigate those risks. Horizon’s Compensation Committee determined that Horizon’s incentive- and commission-based plans do not incentivize any undue risk taking and that plan design provides the Committee with the flexibility needed to change the plans as changes in risk profile occur. In 2010, Horizon’s Board of Directors met two times with Horizon’s Senior Risk Officer for the purpose of reviewing Horizon’s material risks and how risks are mitigated and monitored. In addition, the Board has several committees that specifically monitor Horizon’s credit, liquidity, incentive compensation, compliance and operational risks. Horizon has metrics in place to measure and monitor trends as they relate to material risks and reports those metrics to either the Board or a Board committee on a periodic basis throughout the calendar year. Based on its last review of Horizon’s retail mortgage loan commission program in September 2010, the Compensation Committee considers that program reasonable and customary for the industry, however there are no caps or ceilings on the level of commissions that a retail mortgage loan officer can earn in a given year. In addition, commissions are paid as earned. To minimize risk to Horizon, mortgage loan originators do not have credit approval authority and all commission payments are reviewed and approved by the business unit manager based on actual retail mortgage loans closed. The Compensation Committee reviews the reasonableness of this program at least every two years based on comparable programs of competing entities. In addition, in September 2010 the Compensation Committee ordered an independent third party review of the commissions paid by Horizon to mortgage originators. The final report issued by the independent third party found Horizon’s mortgage loan originators’ commission schedule to be reasonable and within the banking industry norms. The incentive compensation plan for James D. Neff, Executive Vice President and Corporate Secretary, is structured differently than the plans for other executive officers. This difference is based on the recruitment of Mr. Neff to Horizon in 1999 and the need to offer him a competitive incentive program. In addition to managing the mortgage warehouse department, Mr. Neff oversees Horizon’s retail mortgage loan department. His annual incentive is based on the financial performance of the mortgage warehouse loan department, retail mortgage loan income, enterprise risk management and asset quality as measured in net charge-offs and specific reserve allocations for loan portfolios under his supervision. Mr. Neff’s bonus is calculated based on the following: return on equity for the mortgage warehouse department as outlined below, which is then multiplied by a factor determined from his performance scorecard. This factor or multiple can range from 20% to 120%. In addition, Mr. Neff’s incentive bonus is subject to Horizon achieving minimum earnings to cover dividends and fixed costs, receipt of an unqualified audit opinion from Horizon’s independent accountants and overall performance satisfactory to Horizon. Mr. 14 Neff’s annual incentive compensation is capped at the lesser of the maximum allowed under the TARP CCP’s compensation rules or $240,000. In 2009, Horizon adopted a Compensation Recovery Policy that covers all executive officers, vice presidents, mortgage loan originators and any other commission-based employee. The provisions of the Compensation Recovery Policy are discussed under the caption “TARP Capital Purchase Program Executive Compensation Restrictions” in the “Compensation Discussion and Analysis” section below. Horizon has considerable latitude to adjust its incentive compensation programs to compensate for any changes in risk profile. This is achieved through Horizon’s incentive compensation plan rules that include the ability of the Compensation Committee to change, modify or cancel any cash incentive compensation plan. As a standard corporate governance practice, Horizon attempts to retain its directors on the same Board committees for the purpose of developing continuity and committee expertise. Horizon also focuses board education plans on increasing this expertise. Horizon believes this has proven to be an effective committee structure and has provided the Board with considerable committee expertise to help identify and mitigate material risks to Horizon. Enterprise Risk Management In conjunction with Horizon’s Enterprise Risk Management Policy, the Chief Risk Officer and other members of senior management meet annually with all business units to discuss risks related to their areas and how risks are mitigated. The risks are then classified as follows: · High – potential material threat to the enterprise · Moderate – not a material threat to the enterprise, however could impact current year’s performance · Low – minimal threat to the enterprise High level risks have established metrics and are reviewed quarterly with Horizon’s Board or Board committees as discussed below. As part of its oversight function, the Board and its committees monitor how management operates Horizon and maintains internal controls and processes. When granting authority to management, approving strategies and receiving management reports, the Board considers, among other things, the risks and vulnerabilities faced by Horizon. The Audit Committee considers risks associated with Horizon’s overall financial reporting, the disclosure process, compliance with all rules and regulations and risk control policies and procedures. At its regularly scheduled quarterly meetings, the Audit Committee meets with the Internal Auditor, the Chief Risk Officer and Horizon’s independent registered public accounting firm in executive session. High-level risks are reviewed with the Audit Committee at each meeting. The Board committees review high-level risks associated in the area of their responsibilities. The Asset Liability Committee reviews risks related to liquidity, interest rates, quality of the investment portfolio, operations, facilities and information security. The Loan Committee reviews risks related to credit, loan concentrations, community reinvestment and compliance with lending rules and regulations. The Compensation Committee meets twice a year in executive session with the Chief Risk Officer to review Horizon’s incentive compensation plans to be certain that employees are not incentivized to take undue risks. All identified high-level risks have established metrics that are reviewed by Horizon’s Board or its committees. In 2009, the Compensation Committee adjusted the matrices for the Executive Officer Bonus Plan to include “Enterprise Risk Management” as a new category. For information about the Executive Officer Bonus Plan and matrices, see the discussion under the caption “Annual, Performance-Based Incentive Compensation” in the “Compensation Discussion and Analysis” below. 15 Compensation Discussion and Analysis Executive Summary The Compensation Discussion and Analysis describes and analyzes the compensation of Horizon’s named executive officers. Our compensation program is designated to align executive officer compensation with Horizon’s annual and long-term performance and with the interests of our shareholders. The development of compensation programs and benefit plans for senior executives, along with specific compensation decisions for the named executive officers, is the responsibility of the Compensation Committee of the Board. The Compensation Committee is assisted from time to time by an independent compensation consultant, whose duties are detailed in this Proxy Statement. The Compensation Committee utilizes benchmark data obtained from industry publications and the compensation consultant to assist in determining the reasonableness of Horizon’s pay programs, the direction of Horizon’s total compensation as compared with Horizon’s performance and in making compensation decisions on named executive officers. The Compensation Committee, with input from the Board of Directors, annually evaluates the Chief Executive Officer’s performance in comparison to corporate goals and objectives and determines and approves the Chief Executive Officer’s compensation based on achievement of those goals and objectives. The Chief Executive Officer evaluates the performance of the other named executive officers in comparison to goals and recommends to the Compensation Committee a base salary change for each named executive officer based on achievement of their goals and objectives. The Compensation Committee makes the final decision on the other named executive officers’ compensation. Highlights of 2010 Cook & Co. Compensation Report In 2010, the Compensation Committee requested Cook & Co. to prepare a report on Horizon’s named executive officers for the purpose of comparing overall executive compensation with our 2009 peer group banks that were TARP participants. The following are highlights from that report: · Total annual compensation was directionally aligned with Horizon’s performance for 2009 for the Chief Executive Officer and all other named executive officers and somewhat low relative to performance for the Chief Financial Officer. · When Cook & Co. compared Horizon’s performance for the last three completed fiscal years (2009, 2008 and 2007) to total direct compensation, they found: o On average, Horizon Bancorp ranks above the median of the comparison companies in terms of company size and in the top quartile in terms of financial and market performance. o Horizon’s top officers are positioned in the median range of the competitive consensus, except for Mr. Neff, an Executive Vice President, and Mr. Edwards, the Chief Operating Officer, who are above the median range. · Horizon’s mix of base salary, target annual bonus and long-term incentive compensation for its top officers is generally representative of median competitive compensation. · Horizon’s use of restricted stock is consistent with peer company practices, but some TARP recipients also use unrestricted stock. Highlights of 2009 Cook & Co. Compensation Report As discussed above, the Compensation Committee also engaged Cook & Co. in 2009 to assist in the review of executive officer compensation. The following are highlights from that report: 16 · On average over the prior three years, Horizon ranks in the median range of the comparison companies in terms of company size and in the top quartile in terms of financial and market performance. · The average mix of base salary, annual bonus and long-term incentives for Horizon’s top officers is generally representative of competitive compensation. · Horizon’s equity compensation grant practices rank at or below the median range of the peer group in terms of traditional share usage run rate, potential dilution overhang and equity compensation cost. · Horizon’s practice of granting stock options and restricted stock is consistent with peer group practice, although the increasing trend for more comparison companies is to grant performance shares. · Horizon’s actual total annual compensation paid for fiscal year 2008 was aligned with fiscal 2008 performance. Overview of Compensation Program The Compensation Committee sets the compensation of all named executive officers of Horizon, including that of the Chief Executive Officer. Compensation is composed of several segments, including base salary, short-term incentives and long-term incentives. The Compensation Committee compares all executive compensation, including that of the Chief Executive Officer, to the compensation paid to persons holding the same position in similar financial institutions. In determining the 2011 compensation for the Chief Executive Officer, Chief Financial Officer and other top officers, the Compensation Committee placed its greatest reliance on the Cook & Co. 2009 and 2010 reports. The Compensation Committee also relied on the reports to compare the reasonableness of 2010 compensation. The Compensation Committee’s review included a study of base pay, bonus and long-term compensation. For the 2009 report, Cook & Co. made competitive comparisons against the following comparison group of 23 Midwestern regional banks with assets in the range of $800 million to $2.6 billion. The Committee requested for 2010 that Cook & Co. only up-date the 2009 report and include just those companies that were TARP recipients and to use the same peer group. The peer group was selected by Cook & Co. and approved by the Compensation Committee. Next to each bank’s name below are the years that they were included in the reports. · Baylake (Sturgeon Bay, WI) (2009) · Camco Financial (Cambridge, OH) (2009) · CFS Bancorp (Munster, IN) (2009) · Community Bank Shares (New Albany, IN) (2010 & 2009) · Enterprise Financial Services (Clayton, MO) (2010 & 2009) · First Financial Corp. (Terre Haute, IN) (2009) · Firstbank (Alma, MI) (2010 & 2009) · German American Bancorp (Jasper, IN) (2009) · Hawthorn Bancshares (Lees Summit, MO) (2010 & 2009) · Indiana Community Bancorp (Columbus, IN) (2010 & 2009) · Lakeland Financial (Warsaw, IN) (2010 & 2009) · Macatawa Bank (Holland, MI) (2009) · MBT Financial (Monroe, MI) (2009) · Mercantile Bancorp (Quincy, IL) (2009) 17 · Mercantile Bank (Grand Rapids, MI) (2010 & 2009) · Monroe Bancorp (Bloomington, IN) (2009) · MutualFirst Financial (Muncie, IN) (2010 & 2009) · Oak Financial Corp. (Bryon Center, MI) (2009) · Princeton National Bancorp (Princeton, IL) (2010 & 2009) · PVF Capital (Solon, OH) (2009) · QCR Holdings (Moline, IL) (2010 & 2009) · United Bancorp (Tecumseh, MI) (2010 & 2009) · West Bancorporation (West Des Moines, IA) (2010 & 2009) The Compensation Committee intends to continue to employ an independent third party consultant to review executive compensation, including long-term benefits, at least every three years. The following discussion of compensation focuses on the compensation of the four executive officers who are named in the Summary Compensation Table below because of their positions and levels of compensation. The named executive officers and their positions with Horizon and the Bank are as follows: Name Position Craig M. Dwight President and Chief Executive Officer of Horizon; Chairman and Chief Executive Officer of the Bank Mark E. Secor Chief Financial Officer of Horizon Thomas H. Edwards Executive Vice President of Horizon; President and Chief Operating Officer of the Bank James D. Neff Secretary of Horizon; Executive Vice President – Mortgage Banking of the Bank TARP Capital Purchase Program Executive Compensation Restrictions In December 2008, Horizon issued 25,000 shares of preferred stock and a warrant to purchase Common Shares to the United States Department of the Treasury pursuant to the TARP Capital Purchase Program (“CPP”). On November 10, 2010, Horizon repurchased from the Treasury 6,250 of the 25,000 shares of preferred stock, resulting in 18,750 shares remaining outstanding. Horizon has also applied for a $19 million loan under the recently implemented Small Business Loan Fund program (the “SBLF”), and if its application is approved, Horizon plans to repurchase the remaining $18.5 million in Series A Preferred Shares from the U.S. Treasury with those proceeds. Enacted into law as part of the Small Business Jobs Act of 2010, the SBLF is a $30 billion fund that encourages lending to small businesses by providing Tier 1 capital to qualified community banks with assets of less than $10 billion. The SBLF program provides an option for community banks to refinance preferred stock issued to the U.S. Treasury through the Capital Purchase Program, and the SBLF program does not impose many of the restrictions that Horizon is currently subject to under TARP. There is no assurance that Horizon will receive the SBLF funds, and if Horizon does not receive those funds, its plan would be to repurchase the preferred shares over the next three years from earnings. As a consequence of Horizon’s participation in the CPP, certain executive officers and employees of Horizon are subject to the executive compensation provisions of EESA as amended by ARRA. In June 2009, the Treasury adopted interim final rules to implement the compensation provisions. The ARRA limitations, as clarified in the Treasury interim final rule, include the following: · Prohibition on Bonus, Retention Awards, or Incentive Compensation Payments: With certain exceptions, each recipient of TARP assistance is prohibited from paying or accruing any bonus, retention award, or incentive compensation to certain employees during the period in 18 which any obligation (other than warrants) arising from financial assistance provided under the TARP remains outstanding. The size of the assistance received by the TARP recipient determines how many of the institution’s employees are subject to this prohibition. Based on Horizon’s participation in the CPP, the prohibition applies to Horizon’s five most highly compensated employees. The compensation excluded from this prohibition includes the following: o Long-term restricted stock, if it does not vest until the TARP CPP obligations (other than warrants) are no longer outstanding (with partial vesting permitted as the amount of the obligation is reduced, subject to certain conditions) and if it does not have a value greater than one-third of the employee’s total annual compensation; and o Any bonus payment required to be paid pursuant to a written employment contract entered into before February 11, 2009, or any valid agreement in effect prior to that date. · Prohibition on “Golden Parachute Payments:” A TARP recipient is prohibited from making any “golden parachute payment” to a senior executive officer or any of the next five most highly-compensated employees of the institution during the period in which any obligation (other than warrants) arising from financial assistance provided under the TARP remains outstanding. ARRA defines “golden parachute payment” to mean any payment to a senior executive officer for departure from a company for any reason, except “payments for services performed or benefits accrued.” · “Clawback” Requirement: A TARP recipient must provide for the recovery of any bonus, retention award, or incentive compensation paid to a senior executive officer and any of the next twenty most highly–compensated employees of the institution based on statements of earnings, revenues, gains, or other criteria that are later found to be materially inaccurate. · Prohibition on Manipulative Compensation Plans: A TARP recipient is prohibited from having any compensation plan in place that would encourage manipulation of the reported earnings of the institution to enhance the compensation of any of its employees. · Policy on Excessive or Luxury Expenditures: The board of directors of a TARP recipient also must have in place a company-wide policy regarding excessive or luxury expenditures. Such “excessive expenditures” may include expenditures on entertainment or events, office and facility renovations, aviation or other transportation services, or other activities or events that are not reasonable expenditures for staff development, reasonable performance incentives, or other similar measures conducted in the normal course of the business operations of the institution. · Nonbinding Shareholder Vote on Executive Compensation: During the period a TARP recipient remains subject to an outstanding TARP obligation (other than warrants), the recipient must permit a separate shareholder “say on pay” vote to approve the compensation of senior executive officers. The shareholder vote is non-binding on the TARP recipient’s board of directors, and is not to be construed as overruling any compensation decision made by the board. Actions Taken in Response to EESA, ARRA and Participation in the TARP Capital Purchase Program Horizon has taken the actions necessary to comply with the EESA, ARRA and CPP requirements. Horizon has entered into Compensation Recovery and Limitation Agreements with certain executive officers and employees who may be subject to the compensation restrictions. In October 2009, Horizon implemented a new compensation clawback policy, which covers all executive officers, vice presidents, 19 and mortgage loan originators and other employees paid on a commission basis. This policy calls for a recovery of compensation similar to those provisions provided under the TARP Capital Purchase Program and ARRA standards. The Dodd-Frank Wall Street Reform and Consumer Protection Act, enacted on July 21, 2010 (the “Dodd-Frank Act”), requires the SEC and the national securities exchanges to adopt rules requiring the clawback of incentive compensation in specific circumstances, and Horizon will amend its clawback policy and take the other actions necessary to comply with the new requirements when the SEC and NASDAQ issue the rules to implement the Dodd-Frank Act provisions. On July 14, 2009, Horizon adopted a Luxury Expenditures Policy. This policy specifies the extent to which office and facility renovations, entertainment activities, education, transportation and other expenses will be reimbursed. As discussed in more detail below, Horizon has provided for bonus and certain other payments to be made in the form of restricted stock satisfying the EESA requirements. In addition, Horizon’s Chief Risk Officer met with the Compensation Committee in private sessions two times in 2010 for the purpose of reviewing risks associated with Horizon’s compensation plans and how those risks are mitigated. As required by ARRA, at the 2010 Annual Meeting, Horizon provided shareholders with a separate, advisory shareholder “say on pay” vote to approve the compensation of senior executive officers. At that meeting, 95.3% of the shares voting on the proposal voted in favor of Horizon’s compensation of the named executive officers as disclosed in the proxy statement. We believe the 2010 shareholder vote supports the work of Horizon’s Compensation Committee and that Horizon’s executive compensation programs are aligned with shareholders’ interests. At the 2011 Annual Meeting, shareholders will again have the opportunity to vote on Horizon’s named executive officer compensation (see Proposal 2 below). Compensation Risk The Treasury Department has adopted rules that require the compensation committee of a TARP Capital Purchase Program participant to meet at least semi-annually with the financial institution’s senior risk officers to discuss and review the relationship between the financial institution’s risk management policies and practices and the institution’s compensation arrangements with senior executive officers. The purpose of the review is to ensure that the senior executive officer compensation arrangements do not encourage the senior executive officers to take unnecessary and excessive risks that threaten the value of the institution. As discussed above under the caption “Risk Management and Compensation Policies and Practices” in the “Corporate Governance” section, during 2010 Horizon’s Chief Risk Officer met with the Board of Directors and the Audit and Compensation Committees to review Horizon’s compensation and other risks and address how to mitigate and monitor such risks. The Bank’s primary market consists of Porter, LaPorte, St. Joseph, Elkhart and Lake Counties in Indiana, and Kalamazoo and Berrien Counties in Michigan. In this market, the Bank competes with other commercial banks as well as with savings and loan associations, consumer finance companies and credit unions. The Bank also competes, to a more moderate extent, with Chicago money center banks, mortgage banking companies, insurance companies, brokerage houses, other institutions engaged in money market financial services and certain government agencies. Our long-term business objectives require that we increase revenues year-over-year, maintain profitability in each year, increase market share and demonstrate sound enterprise risk management. We believe that if we are successful in achieving these objectives, the results will inure to the financial benefit of our shareholders. Accordingly, we have designed our executive compensation program to reward our executives for achieving annual and long-term financial and business results that meet these objectives. Specifically, the amount of incentive compensation received by our executive officers is directly related to Horizon and individual performance results. 20 We recognize that the pursuit of these objectives may lead to behaviors that focus executives on their individual enrichment rather than Horizon’s long-term welfare. If this were to occur, it could weaken the link between pay and performance, and, therefore, result in less correlation between the compensation delivered to our executives and the return realized by our shareholders. Accordingly, we have designed our executive compensation program to limit and mitigate these possibilities and ensure that our compensation practices and decisions are consistent with Horizon’s risk profile. These features are discussed below. Incentive Compensation Governing Rules The Compensation Committee has had in place since 2003 certain rules that provide it with considerable latitude in determining whether or not bonuses should be paid. The Compensation Committee believes these rules protect the shareholders and help mitigate the possibility that executive officers will take any undue risks. The rules are as follows: (a) The Compensation Committee may unilaterally amend, modify or cancel the plans at any time at its sole discretion. (b) Named executive officer bonuses will only be paid if Horizon achieves a minimum net income level that is more than sufficient to cover fixed costs and dividends at the holding company level. This minimum net income level supports the concept that the shareholders are paid first and ahead of executive officer bonuses. (c) Executive officers will be paid bonuses only if they are in good standing with Horizon and are not under a performance warning, suspension or individual regulatory sanction. (d) The Compensation Committee or its designee is to review and approve all executive officer bonuses prior to payment. (e) Bonuses are subject to receipt of an unqualified opinion by Horizon’s independent accountants on its most current year-end financial statements. Stock Ownership Guidelines Horizon does not have a stock ownership guideline for its executive officers or directors. However, Horizon’s Compensation Committee reviews annually the stock ownership and trends of the top ten senior officers of the Company and of all directors. Horizon’s Board of Directors and senior management are encouraged to increase and maintain their ownership in Horizon to better align their interests with shareholder interests. Members of the Board of Directors, in accordance with banking regulations, are required to maintain at least a $1,000 ownership interest in Horizon Common Shares while they serve on the Board. It is also the objective of the Board that directors will accumulate and hold shares while they serve as directors. Overview of Compensation Elements and Mix Horizon’s compensation plan for the Chief Executive Officer and other named executive officers includes the following elements: · Salary · Annual performance-based incentive compensation · Long-term equity incentive compensation · Stock Awards · Retirement and other benefits · Perquisites and other personal benefits 21 To encourage appropriate decision-making and facilitate the alignment of the interests of our executives with those of Horizon and its shareholders, our executive compensation program includes “at risk” compensation. We believe that the allocation of at risk compensation between annual cash incentives and long-term equity incentives is reasonable for Horizon given our business objectives and is comparable to the ratio used by our peer group. When setting the total compensation for each named executive officer, the Compensation Committee reviews tally sheets indicating the historical amounts paid for each of the elements listed above. Although the Compensation Committee reviewed tally sheets, it did not take any specific action based on that review. Base Salary Base salary is the only fixed element of compensation that we provide to our executives and, as described below, is designed to provide a reasonable level of predictable income commensurate with a named executive officer’s responsibilities, experience and demonstrated performance and competitive with the levels of compensation paid by our peers. Our incentive compensation arrangements are intended to reward performance if, and only to the extent that, Horizon and our shareholders also benefit financially from the officers’ stewardship. Based on Cook & Co.’s 2010 and 2009 reports, Horizon’s base compensation for Mr. Dwight and Mr. Secor are below peer averages, and base compensation for Mr. Edwards and Mr. Neff are above peer averages. We believe this is appropriate for the reasons set forth below under the caption “Detailed Discussion of Compensation Elements – Base Salary.” Annual Incentive Compensation The annual incentive component of our executive compensation program involves cash-based plan awards that are payable if, and only to the extent that, pre-established corporate financial and individual performance objectives are achieved. We believe that the design of our Executive Officer Bonus Plan furthers our long-term business plan and ensures that the interests of our executives have been aligned with the interests of our shareholders: · Bonus payouts are not based solely on corporate performance, but also require achievement of one or more individual performance objectives; · The corporate financial performance objectives are consistent with the corporate financial performance objectives required under Horizon’s long-term incentive compensation plan; · Bonus payouts are based on short-term and long-term corporate and individual performance metrics; · Actual performance results for the corporate financial and individual performance objectives, while separately evaluated, are aggregated for purposes of determining the amount of bonus payouts; · Amounts payable are subject to recovery by Horizon in the event that they were paid based on financial statements or other criteria that are later proven to be materially inaccurate; and · Horizon’s Executive Officer Bonus Plan provides additional shareholder protection by providing that bonuses are paid only if Horizon achieves a certain minimum earnings threshold, and the executive officer is in good standing with Horizon and is not under any individual regulatory sanction. In addition, the Compensation Committee has not paid discretionary bonuses to executives at any time during the past four years and does not presently intend to pay discretionary bonuses in the event that the actual performance results for the corporate financial and individual performance objectives do not meet or exceed the threshold level for payout under the Executive Officer Bonus Plan. 22 Long-Term Incentive Compensation As discussed in detail below, the long-term incentive component of our executive compensation program consists of grants of stock options and restricted stock and other awards that may be granted pursuant to the 2003 Omnibus Equity Incentive Plan. Grants of stock options and restricted stock are subject to vesting requirements. We set the amount of these awards relative to the overall value of our long-term compensation program that we believe is appropriate for accomplishing these purposes, while still providing our executives with the incentive to focus their efforts on earning their long-term incentive awards. Allocating a significant portion of each executive’s long-term equity compensation to restricted stock rather than stock options helps to reduce the likelihood that the options will create an incentive for the executives to engage in risky behavior that would drive up the price of our Common Shares and maximize exercise proceeds. We believe that the attributes of these awards and our compensation plans further our long-term business plan and ensure that the interests of our executives have been aligned with the interests of our shareholders. Detailed Discussion of Compensation Elements Base Salary Salaries of all executive officers, including the Chief Executive Officer, are governed by Horizon’s formal salary administration program, which is updated each year. The salary administration program involves consideration of an executive officer’s position and responsibility and performance as determined in the detailed annual performance reviews discussed above. Horizon and the Bank entered into employment agreements with Mr. Dwight on December 1, 2006, and with Mr. Edwards on July 16, 2007. The agreements provide that Messrs. Dwight and Edwards will continue to receive an annual base salary equal to the amount being paid to each of them on the date of their agreements, subject to adjustment based on the annual review of Horizon’s Board of Directors or the Compensation Committee of the Board of Directors, but the adjusted base salary amount may not be less than their base salaries on the date of the agreements, which base salary amount was $280,000 for Mr. Dwight and $179,220 for Mr. Edwards. The agreements replace the change-of-control agreements that the Bank had entered into with Messrs. Dwight and Edwards on October 7, 1999. Other provisions of the agreements are discussed below following the Summary Compensation Table and in the discussion of Potential Payments Upon Termination or Change in Control. The salary of each executive officer is compared to those salaries being paid to executive officers in positions in organizations of comparable size in the Midwest. Salary ranges are then computed from that data for each Horizon executive officer position. Salary increases are calculated based on individual performance rating, where the executive officer’s base salary falls in their respective salary range, benchmark data, total compensation in comparison to peer, compensation mix and Horizon’s salary matrix. According to the 2010 and 2009 Cook Reports: · Horizon’s base salaries are generally competitive and not subject to performance risk; · Horizon’s incentive plans are appropriately weighted between short-term and long-term performance and cash and equity compensation; · There is a strong linkage between Horizon’s executive pay and Horizon’s performance; · Horizon’s compensation peer group and benchmarking methodology are appropriate; · There is no significant pay disparity among top executives, except with respect to Mr. Neff; · Horizon’s severance and/or change-in-control provisions are reasonable; and · Horizon’s special benefits and perquisites are minimal. Cook & Co.’s 2010 report, based on 2009 peer data, reported that the average and highest base cash compensation for a Chief Executive Officer were $333,000 and $474,000 respectively. For Mr. Dwight’s 23 services in 2009 as Chief Executive Officer and President, he was paid a base salary of $308,250, which represented a 2.75% increase over his 2008 salary of $300,000. For 2010, Mr. Dwight was paid a base salary of $319,039, which represented a 3.50% increase over his 2009 salary. The 2010 salary increases for the other named executive officers ranged from 3.25% to 13.33%. Mr. Secor’s salary was increased to $170,000 from $150,000 (13.33%); Mr. Edwards’ salary was increased to $237,475 from $230,000 (3.25%); and Mr. Neff’s salary was increased to $237,475 from $230,000 (3.25%). Mr. Secor’s base cash compensation was adjusted in 2010 to move his base salary closer to peer group average of $196,000 for chief financial officers. The salary increases followed Horizon’s standard salary administration program as outlined above, pursuant to which the Compensation Committee takes into consideration the individual performance rating, where the executive officer’s base salary falls in their respective salary range, benchmark data, total compensation in comparison to peer, compensation mix and Horizon’s salary matrix. Annual, Performance-Based Incentive Compensation After consultations with compensation consultant Cook & Co. in 2003, the Compensation Committee of the Board of Directors of Horizon adopted an Executive Officer Bonus Plan. The Bonus Plan permits executive officers to earn, as a cash bonus, a percentage of their salary based on the achievement of corporate and individual goals in the relevant year. Three of the named executive officers, Messrs. Dwight, Edwards and Secor, currently participate in the Bonus Plan. Participants in the Bonus Plan are not eligible to participate in any other short-term cash incentive plan offered by Horizon. To receive a bonus under the Bonus Plan, the executive officer must be employed by Horizon or one of its subsidiaries on the date the annual bonus payment is made and must be in good standing with Horizon. The Compensation Committee may adjust or amend the Bonus Plan at any time in its sole discretion. All executive officers’ bonuses are subject to final approval by the Compensation Committee or its designee, and bonus payments are subject to Horizon’s receipt from its independent accountants of an unqualified audit opinion on Horizon’s most current year-end financial statements and compliance with the TARP CPP rules. Mr. Dwight’s and Mr. Edwards’ bonuses are paid in accordance with their Employment Agreements. As approved by the Compensation Committee, Horizon’s bonus matrices for executive officers are divided into short-term and long-term metrics with total bonus opportunities weighted fifty percent each. Short-term metrics place heavier weight on financial outcome in order to align bonus payouts with shareholders’ interests for the given year. Long-term metrics place heavier weight on positioning Horizon for future success and enterprise risk management to align with shareholders’ long-term interests. Bonus calculations for financial outcomes are based on quantifiable targets and, for non-financial targets, on observations by Horizon’s Chief Executive Officer, the Compensation Committee and the Board of Directors in comparison to Horizon’s strategic plan. The weightings for Horizon’s 2010 bonus matrices for each individual participant are as follows: Named Executive Officer & Category Short-Term Metric Weighting Long-Term Metric Weighting Chief Executive Officer Financial Outcome of Horizon (Net Income & Efficiency) 70 % Positioning Horizon for Future Success 70 % Enterprise Risk Management 30
